Filed 8/16/21 P. v. Barberena CA2/4

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                       DIVISION FOUR



 THE PEOPLE,                                                         B305997

           Plaintiff and Respondent,                                 (Los Angeles County
                                                                     Super. Ct. No. BA465947)
           v.

 DENNIS ANTONIO BARBERENA,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, James R. Dabney, Judge. Affirmed.
      J. Kahn, under appointment by the Court of Appeal, for
Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Zee Rodriguez and Nicholas J. Webster,
Deputy Attorneys General, for Plaintiff and Respondent.
      Appellant Dennis Barberena was convicted of committing
14 acts of sexual abuse against his daughter, N., and
stepdaughter, M. In addition to the testimony of N., M., and
other witnesses, the court admitted into evidence incriminating
statements appellant made during an interview conducted at a
police station. Appellant contends that his statements should
have been excluded because the interview was a custodial
interrogation, but he was not advised of his rights under Miranda
v. Arizona (1966) 384 U.S. 436 (Miranda). He further contends
that his sentence, 12 years plus 215 years to life, is
unconstitutionally excessive. We affirm.
                    PROCEDURAL HISTORY
      Appellant was charged by amended information with five
counts of sexual intercourse or sodomy with N., who was 10 years
of age or younger at the time of the offenses (Pen. Code, § 288.7,
subd. (a), counts 1, 4, 9, 10, 11)1; six counts of oral copulation or
sexual penetration of N., who was 10 years of age or younger at
the time of the offenses (§ 288.7, subd. (b), counts 2, 3, 5, 6, 7, 8);
and three counts of willfully committing a lewd or lascivious act
against M., who was under the age of 14 years at the time of the
offenses (§ 288, subd. (a), counts 12, 13, 14). Appellant pled not
guilty and proceeded to jury trial.
      During jury selection, appellant moved to exclude
statements he made to police during the interrogation. The court
denied the motion, and a video recording of the entire
interrogation was played for the jury and admitted into evidence
along with the testimony of N., M., their mother, N.’s school



      1Allfurther statutory references are to the Penal Code
unless otherwise indicated.



                                  2
counselor, and the officer who interrogated appellant. The jury
found appellant guilty of all charges.
       The court sentenced appellant to the mandatory term of 25
years to life on each of the five intercourse or sodomy counts
involving N. (§ 288.7 subd. (a), counts 1, 4, 9, 10, and 11) and
ordered the terms to run consecutively. The court further
sentenced appellant to the mandatory term of 15 years to life on
each of the oral copulation or sexual penetration counts involving
N. (§ 288.7, subd. (b), counts 2, 3, 5, 6, 7, and 8), and ordered
those terms to run consecutively to one another as well as to the
other indeterminate terms; appellant’s aggregate indeterminate
sentence totaled 215 years to life. The court sentenced appellant
to a total of 12 years on the three counts of lewd and lascivious
acts against M. (§ 288, subd. (a)), which it ordered to run
consecutively to the indeterminate sentence.
       Appellant timely appealed.
                     FACTUAL BACKGROUND
       In light of the issues presented on appeal and our
resolution thereof, a detailed recitation of the facts is not
necessary. We accordingly summarize only the most salient
points.
I.     Witness Testimony
       N. was 16 years old at the time of trial. She testified that
appellant, her father, began “touching” her when she was eight
years old. The touching, which happened “many times,”
escalated from touching her breasts and genital area with his
hands over her clothes to undressing N. and inserting his hands,
tongue, and penis into her vagina. N. estimated the incidents
occurred about three time per week, while appellant was home
alone with her after school. Appellant held her down with his




                                 3
body weight and “made a moaning sound” during the incidents;
N. found the abuse physically painful and said it made her feel
“disgusting.” Appellant told N. not to tell anyone about the
incidents.
      The family moved to a different house when N. was nine,
where the abuse continued while she was nine and 10. On
multiple occasions, appellant removed N.’s pants and underwear
and touched and penetrated her “private area” with his hands,
mouth, and his own “private area.” When N. was 10, appellant
began using his “front private area” to penetrate her “back
private area.”
      N. did not tell anyone about the abuse for a long time
because she was scared and embarrassed. When she was 15,
however, she “felt like it was time for me to say something” and
disclosed the abuse to a female teacher at her school. A counselor
from N.’s school testified that N. came to her office “very upset
and crying” in September 2017. In a “shaky” voice, N. discussed
with the counselor “something that happened in her past having
to do with molestation” by her father. The counselor, a mandated
reporter, contacted authorities.
      M. was 24 at the time of trial. She testified that appellant
began dating her mother when she was six and moved in with the
family when she was eight. At that point, he “started touching”
her in her “private areas.” M. testified that the first touching
involved appellant’s hand, above her clothes, but the second
incident escalated to under her clothes and digital penetration of
her vagina. The third time, appellant undressed her and threw
her on the bed before touching her lips, breasts, and vagina with
his mouth; on later occasions appellant penetrated her vagina
with his penis and performed oral and anal sex. Appellant




                                4
withdrew his penis before ejaculating because “it was chances or
not that I’d end up pregnant.”
        Although the abuse continued through her early teens, M.
did not tell anyone because appellant told her no one would
believe her. M. admitted that she was “known for lying to my
mom a lot,” mainly about “school stuff, or if I started a fight, or
she was called that I was ditching.” On cross-examination,
defense counsel confronted M. with an excerpt from a forensic
interview from 2018, in which she stated, “He said my mom
wouldn’t believe me. He goes, ‘Nobody’s going to believe you
because all you do is lie.’ And I do have a habit of lying. To this
day, all I do is lie.” M. initially said she did not remember
making the statement, but admitted it was her voice on the audio
recording played for the jury. On redirect, M. testified that she
still lied to her mother when her mother was “very nosy” about
“what I’m doing or who I’m with. I can be 24, but she still tries to
run my life.”
        N. and M.’s mother, Rosa R., testified briefly about the
various places the family lived and the years they had lived
there; both N. and M. had testified they were abused in specific
homes. On cross-examination, Rosa admitted that she had been
convicted of misdemeanor child abuse of M. in 2011.
        Los Angeles Police Department officer and detective trainee
Jason Kim testified that he had been a police officer for 15 years
and was currently assigned to the juvenile division’s “abused
child unit.” Kim lived in Bolivia when he was younger and was
fluent in Spanish. He first made contact with appellant, who
speaks Spanish, on February 22, 2018, when he went to
appellant’s apartment to ask appellant to come to the police
station for an interview. Because appellant was on his way to




                                 5
work at the time, Kim set up an appointment for the interview on
February 27, 2018. Kim told appellant that he was investigating
a police report involving appellant.
       Kim testified that appellant came to the station as
scheduled on February 27, 2018. Kim did not drive him there.
Kim interviewed appellant in Spanish at the station. A video
recording of the entire interview was played for the jury; the
jurors were provided with a certified English transcript that the
court advised them was controlling. The contents of the
interview are discussed below.
       Kim testified that he used various department-approved
“ruses” and “tactics” during the interview to “help[ ] the suspect
be motivated to tell the truth.” These included “telling him
something that’s not true,” such as “M[.] had gone for various
tests,” to make him “think that I had something he didn’t know I
had previously.” Kim also mentioned a lie detector test, to let
appellant “know that we have those type of tools that we can
later utilize.” Kim explained that he used these sorts of ruses
“[w]henever I feel that they’re not forthcoming, that they’re
trying to cover up the truth, when they start denying.” On cross-
examination, he conceded that these ruses and tactics were lies.
He also admitted that he “positioned” himself closer to the door
during the interview, in such a way that he was not blocked by
the table. Kim did not make any efforts to prevent appellant
from making a false confession.
II.    Interview
       The entirety of appellant’s interview with Kim was played
for the jury and admitted into evidence. It is undisputed that the
interview lasted approximately 2.5 hours and was not preceded
by Miranda warnings.




                                6
       At the outset of the interview, Kim thanked appellant for
coming and told him, “you are not arrested, not at all. Obviously,
if I had wanted to arrest you, I would have done it the other day,
right?” Appellant responded, “Uh-huh, yes. No, I know.” Kim
then told him, “we can stop the interview for any reason
whatsoever. You just tell me to. The door is only closed. It’s not
locked. Just for privacy.” Appellant acknowledged, “No, yes, yes,
yes.” Kim then stated, “So if you need anything, please, tell me.
Water, bathroom, whatever. Okay?” Appellant said that was
okay.
       To “get to know [appellant] a little more” before they
“talk[ed] about the . . . case,” Kim asked appellant questions
about his background, family, and work history. Kim interacted
with appellant as he answered the questions, and thanked
appellant for “giving me the chance to get to know you,” before
shifting gears and telling him that the case was about N. and “a
report that had said . . . that something happened with you and
her. . . .that sexual relations happened.”
       Before asking appellant any questions about the report,
Kim launched into a lengthy, one-sided exposition in which he
stated that appellant was a good person who had “a good soul,
good intentions” but experienced a “moment of error.” Kim stated
that good people like himself and appellant sometimes make
mistakes, and when they do, “we are sorry, we ask forgiveness”
and “look for help.” Kim noted that appellant had acknowledged
past mistakes but had changed for the better, and stated that he
wanted to give appellant the opportunity to do the same now. He
added, “you and I both know that . . . something like this
happened . . . but . . . you are the only person who knows why”;
“the only person who can know what you felt in your mind, in




                                7
your soul, in your body, only you can know that.” Kim stated that
N. “does not have any bad intentions towards you. Not at all.
She was just sad . . . that she had to have that experience with
you. But the thing is that she wants the opportunity to be able to
fix that and . . . not only for her but for everyone involved we can
offer free therapy.” Kim also mentioned that the male body
sometimes “will react automatically,” and it’s “not something that
we can control.” Throughout Kim’s soliloquy, appellant said only
“yes,” “yeah,” and “uh-huh.”
       Eventually, appellant said that sometimes N. “would jump
on me,” but he would tell N. that he was her father, and “hold
her[] and everything, but nothing would happen.” He added, “I
don’t know why that comes up.” Kim then began another long
soliloquy, during which he told appellant that he had faith in him
and that he needed appellant to “take that first step” so he could
“live free” and have a good relationship with N. At the conclusion
of Kim’s remarks, appellant stated, “I will do everything for my
daughters, but I don’t accept what she’s saying . . . I mean,
putting my penis there? I’ve never done that.”
       The interview continued in this vein for some time, with
Kim making lengthy remarks and appellant denying he engaged
in any improper conduct with N. Appellant also stated at least
three times that he felt as though he could trust Kim. At one
point, approximately halfway through the interview, appellant
asked Kim if they could continue the interview the next day.
Kim did not directly answer the question; he said, “this is really
important,” and “I don’t want that—that you miss this
opportunity.”
       Kim then turned the conversation to M.: “you know this,
this also happened to M[.]. Okay?” Appellant immediately asked




                                 8
Kim what he meant. Using the ruse he described in his
testimony, Kim told appellant that M. had submitted to a forensic
test and that the police had compared appellant’s DNA with it.
Kim said that police sometimes lied about such things, but
assured appellant he was telling the truth. Kim also told
appellant that he could be arrested for lying to a police officer.
       Appellant asked Kim if he could talk to “my partner.” Kim
did not answer, but, after telling appellant he was “on your side,”
said he would “leave you here for a minute.” It does not appear
that Kim left, but appellant nevertheless became more talkative
after that point. He continued to deny doing anything wrong.
       Kim asked appellant to “take another small step and talk
about M[.], about what happened. And let’s take more small
steps and that’s it, we will get it done.” Appellant then admitted
that on one occasion, he came out of the bathroom wearing his
boxer shorts, and M. “threw herself on top of me. Just like you
said, suddenly and—and that was it.” He continued, “She threw
herself on me. . . . And from there . . . she left and came back
again” after removing her clothing. In response to Kim’s follow-
up questions, appellant admitted that his penis became erect and
claimed that M. put it inside her vagina. Appellant said he told
M. to “[g]et out of here!” Kim replied, “after those few seconds
you realized it was bad, that it was wrong,” and appellant said,
“Of course it was wrong.” He then said something similar had
happened again, except on that occasion M. was already nude
when she jumped on him and put his penis in her vagina.
Appellant said, “It was only two times,” and that M. had been old
enough to have a boyfriend2.
       Kim told appellant that he had shown a lot of courage, and
asked him to “be strong” one more time and talk about N.




                                9
Appellant repeatedly denied sexual contact with N., saying, “That
didn’t happen with her. Nothing like that happened and if you
guys want you can also check her over. You’ll see that she
doesn’t have anything . . . .” At that point, Kim said he needed a
few minutes to look at his notes outside the room. Appellant
asked if he could call his work, and Kim told him that was fine.
       Before calling his work, appellant called an unidentified
woman whom he called “honey.” Appellant told her that N. had
accused him of touching her but denied any wrongdoing.
Appellant then briefly called his work before calling the woman
again. She told him, “you have to tell them that you were in jail”
at the time of the alleged abuse. Appellant said Kim already
knew he had been in jail, and that he had said N. “would always
throw herself on me” but that he “was never doing anything.”
       Kim returned to the room after appellant ended his third
phone call. Appellant reiterated that nothing had happened with
N. Kim responded, “she has no reason to lie.” Kim further told
appellant that he had already “confront[ed] the truth” with M.,
and needed to do so with N. Appellant admitted, “she threw
herself on me, yes. She’d always jump on me like this. . . . [B]ut I
wouldn’t look at her like uh -- . . . ‘Hey! Hold on!’ I would say. . . .
And she’d get off me but just uh—yes, one time she got on me like
this ‘Hey dad!’ and she got on top of me.” After further remarks
and encouragement from Kim, appellant said that on one
occasion, N. pulled down his boxer shorts because she “wanted to
see” his penis. He said no, but she got on his body and put his
penis into her vagina for one second, “just separating the lips.”
Appellant said it happened only once and denied that his penis
was ever in N.’s mouth. He told Kim, “I don’t want my daughter
to be traumatized,” and said he would like to tell both M. and N.




                                  10
that he loved them and wanted them to forgive him. Kim
arrested appellant shortly thereafter.
                           DISCUSSION
I.     The interview was not custodial.
       Appellant moved to exclude the statements he made during
the police station interview. Appellant argued that Miranda
warnings were required because he was “in custody” during the
interview. Emphasizing the location (police station) and duration
(2.5 hours) of the interview, and asserting that Kim used
“persistent, confrontational, and accusatory” interrogation
tactics, appellant argued that the circumstances of his interview
were analogous to those in People v. Saldana (2018) 19
Cal.App.5th 432 (Saldana). The prosecution opposed the motion,
arguing that the interview was not custodial.
       After viewing the videotape of the interview, the trial court
orally denied appellant’s motion. In its remarks, the court noted
several circumstances that suggested the interview was not
custodial: appellant went to the station voluntarily; the door to
the interview room was not locked; Kim advised appellant that he
was not under arrest and was free to leave at any time; and Kim
approached appellant in a nonconfrontational and “comforting
manner” and “was not in the defendant’s face.” The court also
noted, however, “that there are issues, obviously”: the purpose of
the interview was to elicit information about allegations against
appellant; Kim sat between appellant and the door and moved
closer to appellant during the interview; and Kim lied to
appellant about the existence of forensic evidence. The court
concluded, however, that “on balance, I don’t believe the detective
did things that would have vitiated the earlier warnings that the
defendant . . . was free to leave if he chose, and that he was not




                                11
under arrest. Everything about the tone of the interview was
done with—in a very non-confrontational manner, unlike the case
that you cited [Saldana, supra, 19 Cal.App.5th 432]. And I think
that the facts there are quite different than what we have here.”
       Appellant contends the trial court’s ruling was incorrect,
and that the interview was custodial for purposes of Miranda.
He argues that his case is factually analogous to two recent cases
in which interviews were found to be custodial: Saldana, supra,
19 Cal.App.5th 432, and People v. Torres (2018) 25 Cal.App.5th
162 (Torres). We apply a mixed standard of review, in which we
review for substantial evidence the trial court’s factual findings
regarding the circumstance of the interrogation but
independently determine whether a reasonable person in
appellant’s position would have felt free to end the questioning
and leave. Having done so, we disagree with appellant.2 (People
v. Moore (2011) 51 Cal.4th 386, 394 (Moore).)
       To protect a suspect’s Fifth Amendment right against self-
incrimination, Miranda requires that, before a custodial
interrogation, law enforcement must advise a suspect of the right
to remain silent, that any statement made can be used against
him or her in a court of law, that the suspect has the right to the
presence of an attorney, and that if he or she cannot afford an
attorney, one will be appointed. (People v. McCurdy (2014) 59
Cal.4th 1063, 1085-1086.) “A statement obtained in violation of a
suspect’s Miranda rights may not be admitted to establish guilt
in a criminal case.” (People v. Jackson (2016) 1 Cal.5th 269, 339.)


      2Because we conclude Saldana and Torres are not
analogous, we do not reach the Attorney General’s argument that
both cases are “out of step with California Supreme Court and
United States Supreme Court precedent.”



                                12
       Miranda applies only to “custodial interrogation.”
(Miranda, supra, 384 U.S. at p. 444; see also Rhode Island v.
Innis (1980) 446 U.S. 291, 299-301 (Innis).) There is no dispute
that the interview here was an “interrogation,” which is defined
as express questioning or other words and actions on the part of
law enforcement that law enforcement should know are
reasonably likely to elicit an incriminating response from a
suspect. (Innis, supra, 446 U.S. at p. 301; see also People v.
Hensley (2014) 59 Cal.4th 788, 810.)
       “An interrogation is custodial, for purposes of requiring
advisements under Miranda, when ‘a person has been taken into
custody or otherwise deprived of his [or her] freedom of action in
any significant way.’ [Citation.] Custody consists of a formal
arrest or a restraint on freedom of movement of the degree
associated with a formal arrest. [Citations.] When there has
been no formal arrest, the question is how a reasonable person in
the defendant’s position would have understood his [or her]
situation. [Citation.].” (People v. Moore, supra, 51 Cal.4th at pp.
394-395,) The inquiry is objective; it does not depend “on the
subjective views harbored by either the interrogating officers or
the person being questioned.” (Stansbury v. California (1994)
511 U.S. 318, 323.)
       All the circumstances of the interrogation are relevant to
determining whether it was custodial. (Moore, supra, 51 Cal.4th
at p. 395.) “No one factor is dispositive. Rather, we look at the
interplay and combined effect of all the circumstances to
determine whether on balance they created a coercive
atmosphere such that a reasonable person would have
experienced a restraint tantamount to an arrest.” (People v.
Aguilera (1996) 51 Cal.App.4th 1151, 1162.) The most relevant




                                13
circumstances typically include: “whether contact with law
enforcement was initiated by the police or the person
interrogated, and if by the police, whether the person voluntarily
agreed to an interview; whether the express purpose of the
interview was to question the person as a witness or a suspect;
where the interview took place; whether police informed the
person that he or she was under arrest or in custody; whether
they informed the person that he or she was free to terminate the
interview and leave at any time and/or whether the person’s
conduct indicated an awareness of such freedom; whether there
were restrictions on the person’s freedom of movement during the
interview; how long the interrogation lasted; how many police
officers participated; whether they dominated and controlled the
course of the interrogation; whether they manifested a belief that
the person was culpable and they had evidence to prove it;
whether the police were aggressive, confrontational, and/or
accusatory; whether the police used interrogation techniques to
pressure the suspect; and whether the person was arrested at the
end of the interrogation.” (Ibid.)
       The circumstances of the interview in this case did not
amount to a restraint on appellant’s freedom of movement
tantamount to a formal arrest. Although Kim initiated contact
with appellant, appellant voluntarily agreed to speak to him and
went to the police station for the interview nearly a week later on
his own volition. Kim informed appellant that the door to the
interview room was not locked; that appellant could leave at any
time, for any reason; and that appellant was not under arrest.
Appellant verbally acknowledged this information at the outset of
the interview, and later confirmed his understanding by asking
Kim if he could make a phone call or perhaps continue the




                                14
interview another day. Appellant was not physically restrained
during the 2.5 hour interview and had—but did not take—the
opportunity to leave when Kim stepped out of the room. Kim used
the “ruse” of telling appellant that there was forensic evidence
supporting the allegations against him, but he was not
aggressive, confrontational, or otherwise accusatory with
appellant. To the contrary, he established such a rapport with
appellant that appellant spontaneously expressed trust in Kim
three separate times. On balance, the totality of the
circumstances here do not render the interview custodial.
       Appellant contends Saldana, supra, 19 Cal.App.5th 432,
compels the opposite conclusion. In Saldana, defendant Saldana
was a 58-year-old immigrant with a sixth-grade education.
(Saldana, supra, 19 Cal.App.5th at p. 436.) Three young girls
from his neighborhood accused him of sexual abuse the day after
they watched a telenovela episode involving child molestation.
(Id. at pp. 436, 438-439.) A detective investigating the
allegations left a card at Saldana’s home, and Saldana called and
made arrangements for an interview at the police station. (Id. at
p. 441.) The interview was conducted in Saldana’s native
Spanish. (Ibid.) The detective did not read Saldana his Miranda
rights, but advised him that he was not under arrest and “can
leave when you want” through the closed but unlocked door of the
interview room. (Id. at p. 442.) The detective also told Saldana,
“we’re not going to arrest you right now.” (Ibid.) For about 38
minutes, the detective alternatingly minimized the severity of the
alleged conduct and accused Saldana of engaging in
inappropriate conduct with the girls. (Id. at pp. 443-445, 447.)
He also falsely told Saldana that the girls’ clothing was being
forensically tested. (Id. at p. 446.) Saldana unequivocally and




                               15
repeatedly denied the accusations. (See id. at pp. 443-446.)
Eventually, though, Saldana admitted he had touched the girls.
(Id. at p. 447.) In the remaining 15 minutes of the interview,
Saldana provided further details about the conduct and acceded
to the detective’s request that he write the girls a “forgiveness
letter.” (Ibid.)
       The trial court denied Saldana’s motion to exclude the
statements he made during the interview. (Saldana, supra, 19
Cal.App.5th at p. 441-442.) The court of appeal reversed. (Id. at
pp. 438, 464.) It concluded the interview was custodial after
weighing the 13 factors listed above. The court emphasized the
“unrelenting number of accusatory questions” the detective
posed, as well as the “persistent, confrontational, and accusatory”
manner in which he posed them; Saldana’s repeated denials; the
detective’s insistence on “the ‘truth’ until Saldana told him what
he sought”; Saldana’s trial testimony that he did not feel free to
leave until he confessed; and Saldana’s arrest at the conclusion of
the interview. (Id. at pp. 456-461.)
       Appellant argues Saldana is “dramatically similar” to his
case. While there are some factual similarities, there are also
distinctions that render the cases distinguishable. Unlike the
detective in Saldana, Kim did not pepper appellant with an
“unrelenting number of accusatory questions,” nor did he employ
a confrontational or accusatory manner. He engaged in friendly
banter with appellant at the beginning of the interview and built
rapport with him throughout by maintaining a
nonconfrontational tone. Rather than vehemently and repeatedly
denying accusations, appellant frequently responded
affirmatively while Kim was talking; he told Kim he trusted him.
Tellingly, appellant felt sufficiently comfortable to ask Kim if he




                                16
could make a phone call; Kim exited the room to allow him to do
so, and did not return until appellant was done, even though
appellant was not fully truthful about the nature of the phone
call he wished to make. There is no indication that Kim
prevented appellant from leaving during that time, or at any
other point in the interview. Moreover, unlike the detective in
Saldana, Kim did not qualify his statement that appellant was
free to leave with an “ominous” “you will not be arrested ‘right
now.’” (Saldana, supra, 19 Cal.App.5th at p. 457.)
       The other case on which appellant relies, Torres, supra, 25
Cal.App.5th 162, is even more distinguishable. There, two
detectives interviewed Torres in their police cruiser about alleged
child molestation. (Torres, supra, 25 Cal.App.4th at p. 176.) The
doors to the cruiser were closed, and the engine was running to
power the air conditioner. (Ibid.) The detectives told Torres he
was not under arrest and was free to leave. (Id. at p. 167.) The
detectives took a saliva sample from Torres, ostensibly to perform
a DNA test in the trunk of the cruiser, and “dominated and
controlled the course of the interrogation and used interrogation
techniques to pressure Torres.” (Id. at pp. 167, 176.) For
instance, they asked him “if he wanted the judge to think he was
an honest man who made a mistake, or ‘an animal,’” told him the
alleged victim had taken and passed a polygraph test, told him
“to be brave and say that he made a mistake and would not do it
again,” and “drew a picture of a vagina and asked him to put an
‘x’ where he touched the girl.” (Id. at p. 168-170.) They also
“essentially [told] Torres they would not leave, and Torres could
not return home, until Torres stopped lying and confessed to
what the detectives could prove scientifically with the DNA test
running in the trunk.” (Id. at p. 179.)




                                17
       By contrast, the interview here was conducted by a single,
nonconfrontational officer in an interview room, not by two
officers in their patrol car. Kim did minimize appellant’s
conduct, but did not insult him, lie to him about polygraph tests,
or confront him with anatomical drawings. Most importantly,
Kim at no time told or even insinuated that appellant was unable
to leave unless he told Kim what Kim wanted to hear.
       “Any interview of one suspected of a crime by a police
officer will have coercive aspects to it, simply by virtue of the fact
that the police officer is part of a law enforcement system which
may ultimately cause the suspect to be charged with a crime.
But police officers are not required to administer Miranda
warnings to everyone whom they question. Nor is the
requirement of warnings to be imposed simply because the
questioning takes place in the station house, or because the
questioned person is one whom the police suspect.” (Oregon v.
Mathiason (1977) 429 U.S. 492, 495.) Appellant’s freedom was
not so restrained that the interview was tantamount to an arrest.
Accordingly, the interview was not custodial, and Miranda
warnings were not required.
II.    Appellant’s sentence is not unconstitutionally
excessive.
       The trial court sentenced appellant to five consecutive
terms of 25 years to life, six consecutive terms of 15 years to life,
and a 12-year determinate sentence, all to run consecutively.
Appellant contends the resultant term of 227 years to life violates
both the federal constitutional prohibition on “cruel and unusual”
punishment (U.S. Const., 8th Amend.) and the state
constitutional prohibition on “cruel or unusual” punishment (Cal.
Const., art. I, § 17.) He argues that “in light of Senate Bill 620,




                                 18
which allows murderers to go free after 25 years, the One Strike
law, which permits the imposition of consecutive 25 to life terms
for each and every offense, is unconstitutional on its face because
of the life sentence mandate.” He further asserts that our
Supreme Court has recognized that “punishment for crimes for
which the Legislature has mandated a life sentence should be
modified where the particular defendant is ‘less blameworthy,’”
and he is “less blameworthy” “[b]ased on his lack of criminal
history.” We reject these contentions.
       “Under the Eighth Amendment of the United States
Constitution, ‘the courts examine whether a punishment is
grossly disproportionate to the crime.’ [Citation.] ‘Under the
California Constitution, a sentence is cruel or unusual if it is so
disproportionate to the crime committed that it shocks the
conscience and offends fundamental notions of human dignity.’
[Citation.]” (People v. Johnson (2013) 221 Cal.App.4th 623, 636.)
Whether a punishment is cruel and/or unusual is a question of
law subject to independent review; the underlying disputed facts
are viewed in the light most favorable to the judgment. (People v.
Martinez (1999) 76 Cal.App.4th 489, 496.)
       The “One Strike” law, codified at section 667.61, “mandates
indeterminate sentences of 15 or 25 years to life for specified sex
offense that are committed under one or more ‘aggravating
circumstances,’ such as when the perpetrator kidnaps the victim,
commits the sex offense during a burglary, inflicts great bodily
injury, uses a deadly weapon, sexually victimizes more than one
person, ties or binds the victim, or administers a controlled
substance to the victim.” (People v. Alvarado (2001) 87
Cal.App.4th 178, 186.) “The purpose of the One Strike law is ‘to
ensure serious and dangerous sex offenders would receive lengthy




                                19
prison sentences upon their first conviction,’ ‘where the nature or
method of the sex offense “place[d] the victim in a position of
elevated vulnerability.” [Citation.]’ [Citation.]” (Ibid.) The One
Strike law applies only to specifically enumerated offenses. (See
§ 667.61, subd. (c).) It also requires the prosecution to plead and
prove the aggravating circumstances. (§ 667.61, subd. (f).) Here,
only three of appellant’s 14 offenses, the lewd or lascivious acts
prohibited by section 288, subdivision (a), are listed in section
667.61. (See § 667.61, subd. (c)(8).) His offenses against N.,
which violated section 288.7, are not among those listed in
section 667.61. (See generally § 667.61, subd. (c).) Moreover, the
prosecution neither pled nor proved any of the aggravating
circumstances listed in section 667.61, subdivisions (d) or (e).
Accordingly, appellant’s contention that section 667.61 is facially
unconstitutional is not relevant here.
      Appellant’s claim that “Senate Bill 620 . . . allows
murderers to go free after 25 years” is similarly puzzling. Senate
Bill 620 (Stats. 2017, ch. 682), which became effective January 1,
2018, gave trial courts discretion to strike firearm amendments
imposed under sections 12022.5 and 12022.53 by amending
sections 12022.5, subdivision (c) and 12022.53, subdivision (h).
Neither section 12022.5 nor section 12022.53 applies exclusively
to individuals convicted of murder; section 12022.5 applies to
“any person who personally uses a firearm in the commission of a
felony or attempted felony”
(§ 12022.5, subd. (a)), while section 12022.53 applies to a list of 18
enumerated felonies, of which murder is but one. (§ 12022.53,
subd. (a).) As amended by Senate Bill 620, neither statute by its
terms “allows murderers to go free after 25 years.” Rather, each
permits the trial court to strike firearm enhancements.




                                 20
Here, the court exercised its discretion under section 669 to
impose consecutive sentences for appellant’s section 288.7 and
288, subdivision (a) offenses, reasoning that if an indeterminate
sentence were warranted for a single offense, each of the 14
separate offenses appellant committed against his daughter and
stepdaughter over a period of years merited such punishment.
This rationale indicates the court properly considered and
applied the “[f]actors affecting the decision to impose consecutive
rather than concurrent sentences” listed in California Rules of
Court, rule 4.425.
      Appellant argues that he was undeserving of consecutive
sentences—and that such sentences were unconstitutionally
excessive—because “[b]ased on his lack of criminal history,
appellant is less blameworthy than other sex offenders,” and the
sentence “requires him to serve a term of years which cannot
possibly be served in his lifetime and . . . makes no measurable
contribution to acceptable goals of punishment.” We are not
persuaded. Each of appellant’s indeterminate terms was
mandated by the statute he violated. (See § 288.7.) “Fixing the
penalty for crimes is the province of the Legislature, which is in
the best position to evaluate the gravity of different crimes and to
make judgments among different penological approaches.”
(People v. Martinez, supra, 76 Cal.App.4th at p. 494.) “Only in
the rarest of cases could a court declare that the length of a
sentence mandated by the Legislature is unconstitutionally
excessive.” (Ibid.) Appellant has failed to demonstrate this is
such a case.
      The state constitutional analysis requires a three-pronged
approach, under which we (1) evaluate “the nature of the offense
and/or the offender, with particular regard to the degree of




                                21
danger both present to society,” (2) “compare the challenged
penalty with punishments prescribed for more serious crimes in
[our] jurisdiction,” and (3) “compar[e] the challenged penalty with
the punishments prescribed for the same offense in other
jurisdictions.” (In re Lynch (1972) 8 Cal.3d 410, 425-427.) “The
weight afforded to each prong may vary by case,” and “
‘[d]isproportionality need not be established in all three areas.’”
(People v. Baker (2018) 20 Cal.App.5th 711, 723 (Baker).)
Appellant’s assertions that he is less blameworthy than other
offenders and that murderers are going free allude to but do not
fully address any of the three prongs. More developed argument
would not be persuasive in any event.
       “Along a spectrum ranging from murder, mayhem and
torture on one end to petty theft on the other, ‘lewd conduct on a
child may not be the most grave of all offenses, but its
seriousness is considerable.’ [Citations.]” (Id. at pp. 724-725.)
Indeed, the United States Supreme Court has recognized that the
“sexual abuse of a child is a most serious crime and an act
repugnant to the moral instincts of a decent people.” (Ashcroft v.
Free Speech Coalition (2002) 535 U.S. 234, 244.) Lewd conduct
“may have lifelong consequences to the well-being of the child.”
(People v. Christensen (2014) 229 Cal.App.4th 781, 806.) Both N.
and M. were vulnerable due to their ages, and appellant abused a
position of trust as their father and stepfather to commit the
offenses. (Baker, supra, 20 Cal.App.5th at p. 725.) Appellant’s
lack of a serious criminal record does not outweigh these factors
pertaining to the nature of the crimes. (Ibid.)
       The second prong requires us to compare appellant’s
sentence to “punishments prescribed in the same jurisdiction for
different offenses which, by the same test, must be deemed more




                                22
serious.” (In re Lynch, supra, 8 Cal.3d at p. 426, italics omitted.)
Appellant suggests—but does not support with relevant
authority—that the punishment for the more serious offense of
murder is less harsh than the punishment he faces. He does not
mention the third analytical prong, which compares the
punishment imposed with punishments imposed by other
jurisdictions for the same offense. (Id. at pp. 427-429.) Because
appellant makes no effort to undertake these analyses, we “take
it ‘as a concession that his sentence withstands [these]
constitutional challenge[s]. . . .’ [Citations.]” (People v. Reyes
(2016) 246 Cal.App.4th 62, 89-90.)
                           DISPOSITION
        The judgment is affirmed.
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            COLLINS, J.

We concur:




WILLHITE, ACTING P.J.



CURREY, J.




                                 23